Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 1/8/2021. Applicants have elected without traverse Group II, claims 54-57 and species, (i) lycopene as the carotenoid, (ii) cocoa butter as the saturated fatty acid, and (iii) sunflower oil as the polyunsaturated fatty acid (response dated 7/8/2021). The restriction requirement is made final. 
	Claims 1-37 has been cancelled. Claims 38-57 are pending. Claims 38-53 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 54-57 and are herein acted on the merits.
Application Priority
This application filed 05/02/2019 is a national stage entry of PCT/EP2017/ 078242, International Filing Date: 11/03/2017, claims foreign priority to P.419363, filed 11/04/2016, claims foreign priority to 1618733.8, filed 11/07/2016, claims foreign priority to 1705491.7, filed 04/05/2017.
	Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Drawings
	Proposed Drawing Correction: The legends are missing in figure 1 for the different colored bars to indicate the control, formulation with SFA and formulation with PUFA. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 20070116696). 
The instant claims are directed to a pharmaceutical or nutraceutical composition, comprising: at least one carotenoid; phosphatidylcholine; and saturated or polyunsaturated fatty acid; wherein amounts of at least one carotenoid and the phosphatidylcholine are of the same order of magnitude, and an amount of the saturated or polyunsaturated fatty acid is larger than the amount of each of the at least one carotenoid and the phosphatidylcholine by an order of magnitude.

The species elected for examination are lycopene as the carotenoid, cocoa butter as the saturated fatty acid, and sunflower oil as the polyunsaturated fatty acid. 

Riley teaches a composition for face therapy in example 3, pages 5-6. The composition of example 3 comprises cocoa butter (0-3), lecithin (0-1), and lycopene (0-0.25) and pharmaceutical actives, carriers, e.g. folate, retinyl palmitate, parabens, alcohols, water etc. Riley teaches a composition in Example 5 for eye therapy. The composition comprises sunflower oil 5-15%, lycopene, 0.001-0.8% and lecithin 0-2% and other pharmaceutical actives and carriers. The composition of the invention can be 
Riley anticipates the claimed pharmaceutical composition of claim 54-55 because Riley’s composition comprises the same ingredients as in the instant claims and pharmaceutical carriers. As to the limitation of wherein amounts of at least one carotenoid and the phosphatidylcholine  (lecithin) are of the same order of magnitude, and an amount of the saturated fatty acid is larger than the amount of each of the at least one carotenoid and the phosphatidylcholine by an order of magnitude, if for e.g. lycopene and lecithin are 0.1 wt% and cocoa butter is 1% then the limitation is addressed. As to claims 56-57, a composition comprising lycopene, lecithin and sunflower oil is taught. As to the limitation regarding the amounts, lecithin is 0-2 wt %, lycopene is 0.001-0.8 wt% and sunflower oil is 5-15 wt %. The amount of PUFA is orders of magnitude greater than both lycopene and lecithin. 

Claim(s) 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumoto et al. (US 7641924). 
The instant claims as above. 
Mizumoto teaches a nutritional composition comprising lycopene, sunflower oil and lecithin (see col. 10-11). It is taught that lecithin chemically means phosphatidylcholine (PC) (col. 6, line 18). The composition is useful in obesity treating method (See Abstract). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Mizumoto teachings anticipate the claimed pharmaceutical composition of claims 56-57 because the composition of Mizumoto comprises the same ingredients as in the instant claims and pharmaceutical carriers. As to the limitation of wherein amounts of at least one carotenoid and the phosphatidylcholine  (lecithin) are of the same order of magnitude, and an amount of the saturated fatty acid is larger than the amount of each of the at least one carotenoid and the phosphatidylcholine by an order of magnitude, if for e.g. lycopene added is 1.4 ug and lecithin is 0.29 g and sunflower oil and perilla oil  is 2.9 g. Even if half of the lipid is sunflower oil then it is 1.45 g, which is in several orders of lycopene and lecithin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler et al. (US 2014/0170247).
The instant claims are directed to a pharmaceutical or nutraceutical composition, comprising: at least one carotenoid; phosphatidylcholine; and saturated or polyunsaturated fatty acid; wherein amounts of at least one carotenoid and the phosphatidylcholine are of the same order of magnitude, and an amount of the saturated or polyunsaturated fatty acid is larger than the amount of each of the at least one carotenoid and the phosphatidylcholine by an order of magnitude.

The species elected for examination are lycopene as the carotenoid, cocoa butter as the saturated fatty acid, and sunflower oil as the polyunsaturated fatty acid. 

Hendler teachings are to an emulsion formulation for nutritionally supplementing a human comprising hydrophobic carotenoid, antioxidants and stabilizers. The formulation further comprises a hydrophobic nutritional supplement selected from the group consisting of lycopene (See claims 1, 15, 18-19, [0022], [0058]) and the amount of active component, e.g. lycopene in the nanoemulsion may be 0.01-50 wt %. ([0058], [0059]). See also Example 2 with lycopene. The oil phase of the emulsion comprises triglycerides, e.g. cocoa butter, sunflower oil [0043]; the oil phase comprises at least 50% volume of a triglyceride [0042]. The total amount of the oil in the nanoemulsion including long chain triglycerides may be 0.01-70 wt % [0046]. The emulsion formulation can contain a co-surfactant, example phosphatidylcholine (0.1-15 wt %). In the composition described in Example 3, the amount of lycopene is 500 mcg. 
From the teachings of Hendler a person of ordinary skill in the art would have found it obvious to prepare a pharmaceutical or nutraceutical formulation comprising a carotenoid, e.g. lycopene, phosphatidylcholine and a saturated fatty acid (cocoa butter) or polyunsaturated acid (sunflower oil) because the reference teaches a nutrition formulation that comprises carotenoid, e.g. lycopene and the emulsion formulation can . 




s 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US 7632532).
The instant claims as above. 
McKee teaches chocolate formulation composition comprising a chocolate base, fat soluble nutrients selected from carotenoids, lycopene, phosphatidylcholine, vitamins etc. and soy lecithin (See claims 1-2, 4). The reference in col. 7 teaches example base chocolate composition that comprises about 19.26% of cocoa butter. Further taught in col. 3, lines 5-9, that chocolate products are typically mixtures of liquid cocoa, cocoa butter, sugar, lecithin. 

    PNG
    media_image3.png
    172
    420
    media_image3.png
    Greyscale

The nutraceutical composition is for oral admiration to a mammal (See claim 12). 
From McKee a person of ordinary skill in the art would have found it obvious to arrive at the claimed nutraceutical composition because the reference teaches the same ingredients as in the instantly claimed composition. As to the limitation of wherein amounts of at least one carotenoid and the phosphatidylcholine (lecithin) are of the same order of magnitude, and an amount of the saturated fatty acid is larger than the amount of each of the at least one carotenoid and the phosphatidylcholine by an order of magnitude, the reference teaches about 19% of cocoa butter (saturated fatty acid). Though the amount of the soluble nutrients are not taught the base composition teaches . 

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Sabio Rey (US 2008/0194703) and Riley et al. (US 20070116696).
The instant claims as above. 
Sabio Rey teaches lycopene enriched formulations comprising sunflower oil (Example 2). The amount of lycopene in the enriched formulation is about 1.4-5.2 mg in 10 g of mayonnaise. The reference teaches the use of emulsifiers in the composition [0077, 0079, 0080]. In claims 16, 20 a lycopene enriched formulation comprising lower than 1000 ppm of lycopene, lipid and emulsifier, e.g. lecithin is taught. The use of formulation is to produce nutraceutical, pharmaceutical composition ([0082], claim 23). Because of its remarkable properties, lycopene is also a true nutraceutical product [0007]. The formulation of the invention can be used in the form that it is produced, or can be diluted with a diluent to give the desired concentration of lycopene, or, optionally, one or more appropriate additives can be added, such as, for example, antioxidants emulsifiers and mixtures thereof [0080]. 
Riley is cited to teach that lecithin is phosphatidylcholine [0041].
. 



Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Piccardi et al. (US 20150250691) and Riley et al. (US 20070116696).
 The instant claims as above. 

Riley is cited to teach that lecithin is phosphatidylcholine [0041].
From Piccardi one of ordinary skill in the art would have found it obvious to arrive at the claimed nutraceutical composition comprising lycopene, lecithin and sunflower oil because the reference teaches composition comprising sunflower oil and lycopene (nutraceutical) and further teaches addition of soy lecithin in the composition. It is noted that lecithin is phosphatidylcholine. One of ordinary skill in the art would have been motivated to arrive at the claimed nutraceutical composition in expectation of success in formulating and using the composition in subjects. As to the limitation of wherein amounts of at least one carotenoid and the phosphatidylcholine (lecithin) are of the 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Buck (US 9763970), examples 11-15, 21-25; Buck (US 20210038620);  


					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627